DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 5-8 and 15-21) in the reply filed on 10/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that claim 17 is directed to a distinct method that should have been in a separate group as it is directed to differentiating MSCs rather than producing a PDGFR-positive cell of Group II. The examiner initiated an interview with Mr. Joynes on 11/14/2022, and explained that claim 17 was not properly grouped, and informed that claim 17 would be withdrawn. 
Claims 1-4, 9-14 and 22-34 have been canceled, claims 35-38 are newly added, claim 17 has been withdrawn from consideration as being drawn to non-elected subject matter, and claims 5-8, 15-16, 18-21 and 35-38 have been considered on the merits. 

Information Disclosure Statement
The information disclosure statement filed 7/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is identical to the IDS filed on 8/16/2021.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: 
The paragraph [0007] of the instant specification discloses a peptide sequence (i.e. “HA1-44 peptide”).  As this sequence is designated to SEQ ID NO:1 (para. [0009]), the paragraph [0007] should identify the sequence with the SEQ ID NO.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 15-16 disclose steps of administering a peptide consisting of an amino acid sequence of SEQ ID NO:1 to a subject and collecting a vertebral bone marrow from the subject. The instant specification fails to provide support for the particular steps. While the administration of the peptide followed by collecting a peripheral blood is disclosed, however, the collection of the vertebral bone marrow after HA1-44 administration (SEQ ID NO:1) is not disclosed. Considering the HA1-44 mobilizes the claimed cells to peripheral blood, the claims should be amended to “collecting a peripheral blood” and also in the subsequent step of culturing.
Appropriate correction is required.

Claim Objections
Claims 5, and 7-8 are objected to because of the following informalities:  
It would be more appropriate to have a term “or” after step 6) and before 7) in claims 5 and 7-8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 15-16, 18-21 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims disclose the term “solid phase”. It is not clear what subject matter this term intends to point out. Is this referring to any solid cell culture container (e.g. plate, substrate, etc.) or there is any other meaning for this term? Clarification is required. For search purpose, the term is interpreted as a culture plate/dish.
Claims 5-8 and 18-21 disclose the term “PDGFR lineage-positive”, “P0 lineage-positive”, “Prx1 lineage-negative”, “Sox1 lineage-negative”, and/or “LepR lineage-negative”. It is not clear what these terms are intended to point out. What is “PDGFR lineage”, “P0 lineage”, “Prx1 lineage”, “Sox1 lineage” or “LepR lineage”? Are they different from “PDGFR”, “P0”, “Prx1”, “Sox1” or “LepR”? Clarification is required. 
The term “P0” in claims 5-8 and 19-21 is not clear if this is any known marker of MSCs or meant to be passage number 0. It is known as a myelin protein zero, P0. However, it is not clear if P0 lineage is the same as the myelin protein zero. Clarification is required. 
Claims 15-16, 18-21 disclose an intended purpose in the preamble as producing a cell population. It is not clear what the scope of the “cell” in each claim. Claims 15-16, 18-21 disclose steps to obtain mesenchymal stem cells (MSCs), however, the scope of “cell” in the preamble is not limited to MSCs. It is not clear if there are other steps to produce ANY cells from the MSCs obtained. 
Claims 15-16 disclose steps of administering a peptide of SEQ ID NO:1 to a subject, and collecting a vertebral bone marrow and culturing the collected vertebral bone marrow or sorting a PDGFRa+ cell or a PDGFRb+ cell. It is not clear if the claims require to collect a vertebral bone marrow after the administration of the amino acid of SEQ ID NO:1. The administration step is understood to mobilize the bone marrow cells to peripheral blood according to the instant specification, and then the PDGFR+ cells would be migrated into peripheral blood from the bone marrow. However, the claims require to collect a vertebral bone marrow from a subject rather than the peripheral blood. Clarification is required. 
Claims 18-21 discloses a method of producing a cell population. However, it is not clear what is the cell population produced by the method. The claims disclose a step of selectively recovering a cell with claimed expression profile. However, there is no indication whether the recovered cell is intended for the cell population, or there is additional step to form the claimed cell population, or the cell population is even mesenchymal stem cells as the source disclosed contains mesenchymal stem cells. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5-8, particularly steps (1)-(3) of each claim, and claims 15-16 disclose a step of culturing peripheral blood or vertebral bone marrow. The steps are not particularly limited whether there is any isolation of cells involved prior to the culturing step. Thus, the scope of the steps (1)-(3) of the claims 5-8 or the step of culturing vertebral bone marrow of claims 15-16 includes a culturing peripheral blood or vertebral bone marrow without any process/treatment to isolate mononuclear cells including MSCs, etc. This “direct” culturing of blood or bone marrow would be without any addition of a culture medium, removal of red blood cells, or any separation of mononuclear cells, and the instant specification failed to provide sufficient written description for the scope. According to claim 18, the culturing step would involve a cell population derived from a biological tissue (e.g. peripheral blood or bone marrow). The instant specification discloses in the example that peripheral blood or bone marrow is collected and red blood cells were removed by centrifugation, and the supernatant is recovered and then cultured in an expansion medium (e.g. MesenCult Expansion Kit) (para. [0503]-[0505]). There is no indication that peripheral blood or bone marrow is cultured directly as the scope encompassed by the instant claims.
Claims 5-8, 15-16, 18-21 and 35-38 disclose that the method is for producing “a colony-forming PDGFR positive cell”, “a cell”, “a cell population”, or “a vertebral bone marrow-derived cell” in the preamble. The scope of these terms is broad without any particular type of cells. Steps disclosed in the claims  are also broad without particularly define whether the cells recovered by the step(s) are intended to be the products to be produced. The instant specification discloses that the cells desired by the methods as claimed would be ectodermal mesenchymal stem cell or ectomesenchymal stem cell (EMSC). The specification does not provide any other species than EMSCs to satisfy the genus of any cells as claimed. Regarding the “colony-forming PDGFR-positive cells”, this functional language does not particularly limit to the EMSC disclosed in the specification.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8, 20-21 and 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of producing a colony-forming PDGFR positive cells or a cell population, or a vertebral bone marrow-derived cell. While the claims are directed to the method, and typically method/process claims would not subject to the markedly different analysis for nature-based products, however, under the broadest reasonable interpretation, the instant claims are focused on isolating naturally occurring cells selected from the source, i.e. the product itself rather than the process steps as the steps are merely directed to “selectively recovering” and/or “collecting” from the natural sources of the cells. Thus, they are interpreted such that there is no difference in substance from a product claim, and thus, the claims are subject to the markedly different analysis for the recited nature-based product (see MPEP§2106.04(c)(1)(C)). The cells disclosed in the claims are naturally occurring as they are present in bone marrow and has potential to mobilize to a peripheral blood naturally. Thus, the claims are directed to a judicial exception, a naturally occurring product.  
This judicial exception is not integrated into a practical application because there is no step involved in the application of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps of “culturing” or “selectively recovering” are without any particular means to provide elements to amount significantly more to the naturally occurring products. They are well-known, routine and conventional steps known in the art. Thus, they do not add significantly more to the judicial exception.

Claim Interpretation
Claims 5-6 are interpreted as a method of collecting peripheral blood from a subject having a necrotic tissue injury and culturing the peripheral blood derived cells on a culture dish (a solid phase).
Claims 7-8 are interpreted as a method of collecting bone marrow from a subject having a necrotic tissue injury and culturing the bone marrow derived cells on a culture dish.
Claims 15-16 are interpreted for art rejection(s) as peripheral blood being collected and cultured instead of vertebral bone marrow as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (2011, PNAS; IDS ref.) in view of Ahrens et al. (2004, Transplantation)
Regarding claim 5, Tamai et al. teach a method of producing PDGFRa-positive bone marrow (BM) cells from the mouse with excised skin graft (necrotic tissue injury) (p.6611, 2nd col.-p.6612, 1st col.; Fig. 2). As the instant specification discloses that the teaching of Tamai et al. showing that HMGB1 released from necrotic tissue in the exfoliated epidermis in epidermolysis bullosa causes bone marrow MSCs to accumulate in the exfoliated epidermis site via peripheral blood circulation to induce regeneration of the injured skin (para. [0006]), the PDGFRa+ cells of Tamai et al. are considered the same cells as the instant invention. As Tamai et al. teach that PDGFRa+ BM cells are mobilized to skin graft site (see abstract), one skilled in the art would understand that the PDGFRa+ cells would be mobilized to the peripheral blood to reach to the skin graft sites. Thus, it would have been obvious to a person skilled in the art to collect peripheral blood from a subject having skin grafts with a reasonable expectation of success. This is because the skin grafts are transplanted to the muscular fascia of the mouse and this procedure is understood to involve a necrotic tissue injury at the grafting site, and this would mobilize PDGFRa+ BM cells into the peripheral blood of the mouse. 
As the PDGFRa+ BM cells are mobilized from bone marrow to the peripheral blood or skin graft, it would have been obvious to one skilled in the art that PDGFRa+ BM cells are resident in bone marrow, and thus they can be isolated from the bone marrow directly in addition to isolating them from peripheral blood once they are mobilized. Thus, it would have been obvious to a person skilled in the art to isolate PDGFRa+ BM cells directly from bone marrow with a reasonable expectation of success. 
Tamai et al. do not particularly teach the bone marrow is from vertebral bone marrow. However, it would have been obvious to a person skilled in the art to isolate bone marrow from vertebrate as it is well known in the art that vertebral bone marrow is a source for mesenchymal stem cell according to Ahrens et al. (abstract). 
Regarding claim 6, while Tamai et al. do not teach a step of culturing the PDGFRa+ BM cells isolated from the peripheral blood of the mouse received skin grafts, however, it is extremely well known in the art that the cells are maintained in vitro under a culture condition. Thus, it would have been obvious to a person skilled in the art to culture the isolated cells, i.e. PDGFRa+ cells from peripheral blood of the mouse with skin grafts with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 20140206619; IDS ref.; Tamai2014)
As discussed above, claims 15-16 are interpreted as to collecting a peripheral blood instead of vertebral bone marrow as claimed. This is because the instant specification only discloses the step of collecting peripheral blood after administering the peptide of SEQ ID NO:1 as this peptide mobilizes the claimed cells from bone marrow into peripheral blood.
Tamai2014 teach a step of administering synthetic peptide (aa 1-44) of HMGB1 to C57B16 mice, and peripheral blood was collected and PDGFRa positive cells are sorted by FACS (para. 310). 
Tamai2014 does not teach a step of culturing the collected peripheral blood on a solid phase. This limitation is interpreted as a culturing of peripheral blood mononuclear cells prior to sorting a PDGFRa-positive cell. However, it would have been obvious to a person skilled in the art to isolate peripheral blood mononuclear cells (PBMNCs) and culturing them prior to FACS sorting of the PBMNCs. One skilled in the art would recognize that a culturing step of PBMNCs would increase cell counts for sorting of the desired cell population with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 7-8, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (2009, JEM) in view of Ahrens et al. (supra).
Morikawa et al. teach a method of isolating PDGFRa+/Sca-1- cell population that can form colonies from a BM cell population (bone marrow from a femur and tibias), culturing the isolated cells, and then examining colony-forming potential (see Abstract; p.2493, Materials and Methods; Fig. 1 and 5). This teaching would read onto the step 1) and 2) of claims 7-8, 18 and 20-21.
While Morikawa et al. do not particularly teach to “select” a colony having PDGFRa+ and/or Sca1-negative (claim 18), however, Morikawa et al. teach CFU-F assay using PDGFRa+/Sca-1- (see Fig. 1E), and thus, these colonies formed would have the claimed feature of PDGFRa+ and/or Sca-1-. Furthermore, in order to obtain colony-forming MSCs (PDGFRa+/Sca-1+ and PDGFRa+/Sca-1- populations with colony forming activity), one skilled in the art would form colonies from the BM-MSCs and then analyze the phenotype of the colonies to obtain PDGFRa+/Sca-1- population.
Regarding claims 7-8, 18 and 20-21 directed to the vertebral bone marrow, Morikawa et al. do not teach the BM cells are from vertebral BM. However, it would have been obvious to a person skilled in the art to isolate bone marrow from vertebrate as it is well known in the art that vertebral bone marrow is a source for mesenchymal stem cell according to Ahrens et al. (abstract). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. in view of Ahrens et al. as applied to claims 7-8, 18 and 20-21 above, and further in view of Sidney et al. (2014, Stem Cells), Baer et al. (2013, Stem Cells and Development) and Suchacki et al. (2016, Curr. Opin. Pharmacol.), and as evidenced by PROCR gene (2022, GeneCards; downloaded from https://www.genecards.org/cgi-bin/carddisp.pl?gene=PROCR).
Regarding claims 35-38, the combined teachings of Morikawa et al. and Ahrens et al. as discussed above would meet the selectively recovering cells having PDGFRa+/Sca1+ or PDGFRa+/Sca1-. However, they do not particularly teach CD34-positive or Procr-positive cells.
However, as Morikawa et al. use FACS to segregate cell populations based on the expression markers including PDGFRa and Sca1, it would have been obvious to one skilled in the art to use additional markers known for segregate subpopulations of MSCs taught by Morikawa et al. While it is generally known that MSCs would be negative for CD34, however, it is known in the art that CD34 is also expressed in MSCs according to Sidney et al. (see Abstract; Table 1). Furthermore, adipose-derived stem cells, an MSC from adipose tissue, are known to express CD34 as well as CD201 according to Baer et al., and Baer et al. teach a phenotypic characterization of different subsets of ASCs based on their expression of CD34 positivity or negativity (see Abstract; p.259, 2nd col., last para.). It is known in the art that CD201 is a synonym for Procr (Protein C receptor) as claimed (see GeneCards ref.). Still further, it is known in the art that bone marrow contains adipose tissue according to Suchacki et al. (see entire document). 
It would have been obvious to a person skilled in the art to analyze the phenotypes of MSCs obtained from vertebral bone marrow taught by Morikawa et al. in view of Ahrens et al. using known markers including CD34 and CD201 taught by Sidney et al. and Baer et al. in addition to PDGFR and Sca-1 taught by Morikawa et al. using FACS analysis which segregates and recovers different cell populations based on marker expressions. A person of ordinary skilled in the art would have been motivated to use various markers known to be expressed in MSCs using FACS to identify the subpopulations of MSCs. As adipose tissue is known to be present in the bone marrow, one skilled in the art would have a reason to use adipose-derived mesenchymal stem cell markers including CD34 and CD201 for the analyses to determine if vertebral MSCs would express CD34 and/or CD201 in the subpopulation of MSCs having PDGFR+/Sca-1+ or PDGFR+/Sca-1- with a reasonable expectation of success. By analyzing the MSCs derived from vertebral bone marrow using a FACS analysis with the markers, one would expect to selectively recover subpopulations as claimed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631